DETAILED ACTION
Status of the Claims
	Claims 60-79 are pending in this application. Claims 73-79 are withdrawn. Claims 60-72 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2019/034298 filed on 05/29/2019, claims priority from the provisional application # 62677350 filed on 05/29/2018.
Information Disclosure Statement
The information disclosure statement from 02/17/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 60-72) in the reply filed on 09/19/2022 is acknowledged.
Claims 73-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022. 
Claim Objections
Claim 61 is objected to because of the following informalities: 
In claim 61, “about 5% to about 10% laponite” needs to say “about 5% to about 10% by weight laponite”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 60-63 and 65-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simona Morariu et al (Effect of Temperature and Aging Time on the Rheological Behavior of Aqueous Poly(ethylene glycol)/Laponite RD Dispersions, J. Phys. Chem. B 2012, 116, 48–54, previously cited) (Hereinafter Morariu), evidenced by Millipore Sigma (Polyethylene Glycol (PEGs and PEOs), Products, Millipore Sigma, downloaded in November 2022) (Hereinafter Millipore Sigma), also evidenced by Laponite RD Data Sheet (BYK, Laponite RD, Data sheet, publication date: 10/2013) (Hereinafter Laponite RD Data Sheet). 
Regarding claim 60, Morariu teaches compositions comprising 2% poly(ethylene glycol) and Laponite RD (synonymous with laponite) at 2%, 3% or 4% (page 53 right column), meeting the structural limitations of instant claim 60. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Of note, Morariu uses poly(ethylene glycol) interchangeably by Morariu (see page 49 right column). Additionally, evidentiary reference Millipore Sigma provides the evidence that “Polyethylene glycol (PEG), also known as polyethylene oxide (PEO) or poly(oxyethylene) (POE), is a synthetic, hydrophilic and biocompatible polyether.” (page 1 of Millipore Sigma). 
Regarding claim 61, Morariu’s teaching of 4% laponite is interpreted to be anticipatory over the instantly claimed range of “about 5% to about 10% laponite”. The instant specification recites “As used herein, the term "about" is meant to account for variations due to experimental error” (instant specification page 20) but does not provide a numerical value for what value below or above a claimed value can be deemed as “about”. Morariu’s teaching of 4% laponite is interpreted to be “about 5%” which is the low of the range that is instantly claimed. 
Regarding claim 62, Morariu teaches “Laponite RD is a synthetic clay that can disperse in water as disk-shaped particles having a well-defined thickness of 1 nm and a diameter of about 30 nm” (page 48 left column). The diameter taught by Morariu is anticipatory over the instantly claimed range of about 5-60 nm. 
Regarding claim 63, evidentiary reference Laponite RD Data Sheet discloses that laponite RD comprises “Chemical Composition (dry basis) SiO2: 59.5 %, Chemical Composition (dry basis) MgO: 27.5 %, Chemical Composition (dry basis) Li2O: 0.8 %, Chemical Composition (dry basis) Na2O: 2.8 %” (page 1 of BYK). These values are interpreted to meet the instantly claimed limitations of “about 66% SiO2, about 30% MgO, about 3% Na2O, and about 1% LiO2”. None of the disclosed values by Laponite RD Data Sheet are more than 10% different compared to the instant inventions values and since the instant claim uses “about” language, the instant claim components are anticipated by the components of laponite RD. 
Regarding claim 65, Morariu’s teaching of 2% PEG and 4% laponite meets the limitations of the second option provided in the instant claim which is “about 5% to about 10% by weight laponite and about 1% to about 3% by weight poly(ethylene oxide)”. 
Regarding claim 66, Morariu’s teaching of 2% PEG and 4% laponite meets the limitations of the fourth option provided in the instant claim which is “about 5% by weight laponite and about 2% by weight poly(ethylene oxide)”. 
Regarding claim 67, Morariu’s teaches 2% PEG and 4% Laponite RD in water (page 53 right column), meaning the water would be at 94% by weight of the total concentration which meets the claim limitation. 
Regarding claim 68, Morariu’s teaching of 2% PEG, 4% laponite and 94% water meets the limitations of the second option provided in the instant claim which is “about 5% to about 10% by weight laponite, about 1% to about 3% by weight poly(ethylene oxide), and about 87% to about 94% by weight water”. 
Claim 69 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113 I). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, any prior art invention that structurally meets the limitations of the instant claim product will render the instant invention obvious.
Regarding claim 69, Morariu teaches as discussed above. Morariu also teaches “Clay dispersions with concentrations from 1.89% to 6.90% were obtained by the addition of Laponite RD in deionized water” (page 49 left column) and “the structure and the properties of the clay dispersions are modified by the addition of poly(ethylene oxide) due to the change of the interaction between the clay particles in water” (page 49 right column). Thus, Morariu meets the instantly claimed process steps for the product being claimed. 
Regarding claim 70, Morariu carries our rheological measurements using a controlled stress Bohlin CVO Rheometer (page 49 left column) which is interpreted to measure the instantly claimed yield stress property. Morariu’s teaches a range of viscoelastic moduli to measure rheological properties at various time points where the instantly claimed range of 100 Pa to 2000 Pa is met (figure 13 1 hr time point being 103 Pa which is 1000 Pa).  

Claims 60-63, and 65-70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroyuki Takeno et al (US20200347190A1, publication date: 11/05/2020, effective filing date: 11/06/2017) (Hereinafter Takeno), evidenced by Laponite XLG Data Sheet (BYK, LAPONITE XLG, Data sheet, publication date: 10/2013) (Hereinafter Laponite XLG Data Sheet), also evidenced by Shahriar Sharifi et al (Biodegradable nanocomposite hydrogel structures with enhanced mechanical properties prepared by photo-crosslinking solutions of poly(trimethylene carbonate)–poly(ethylene glycol)–poly(trimethylene carbonate) macromonomers and nanoclay particles, Acta Biomaterialia, Elsevier, 2012, 8 (12), pp. 4233- 4243) (Hereinafter Sharifi). 
Regarding claims 60 and 65, Takeno teaches a hydrogel composition comprising laponite XLG at 10 wt % and PEG at 3.5 wt % (page 7 example 1). Of note, the term “XLG” is a trademark for a laponite compound (para 84). 
Regarding claims 61 and 66, Takeno teaches as discussed above. 
Regarding claim 62, evidentiary reference Sharifi provides that Laponite XLG  has an average diameter of 30 nm (page 3 right column). 
Regarding claim 63, evidentiary reference Laponite XLG Data Sheet discloses that laponite XLG comprises “Chemical Composition (dry basis) SiO2: 59.5 %, Chemical Composition (dry basis) MgO: 27.5 %, Chemical Composition (dry basis) Li2O: 0.8 %, Chemical Composition (dry basis) Na2O: 2.8 %” (page 1 of BYK). These values are interpreted to meet the instantly claimed limitations of “about 66% SiO2, about 30% MgO, about 3% Na2O, and about 1% LiO2”. None of the disclosed values by Laponite XLG Data Sheet are more than 10% different compared to the instant inventions values and since the instant claim uses “about” language, the instant claim components are anticipated by the components of laponite XLG. 
Regarding claim 67, Takeno teaches as discussed above. The only other component aside from water, laponite and PEG is TSSP at 0.25% in example 1 of Takeno. The combination wt % of all components aside from water add up to 13.75 wt % (example 1) meaning the water content is about 86.25%. 
Regarding claim 68, Takeno teaches as discussed above. 
Regarding claim 69, the instant claim is a product-by-process claim. Takeno teaches “The aqueous TSPP solution was immersed in ice water, and 0.2201 g of LAPONITE XLG (available from BYK Additives) was added to the solution in three portions” (para 142) and “The aqueous LAPONITE XLG dispersion prepared as described above was gradually added to 1.1000 g of the aqueous PEG solution” (para 144). Thus, both (a) and (b) steps of the instant claim are met by Takeno. 
Regarding claim 70, Takeno teaches stress values for its hydrogels which is interpreted as yield stress. Specifically, “FIG. 6 shows the results of measurement of a change in stress of the hydrogels of Examples 6 and 7.” (para 165) wherein fig 6 shows about 2000 Pa for examples 6-7, wherein PEG is at 3.5% and laponite is at 10%, meeting the instant claim’s limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-62 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro Kudo et al (US20190381469A1, publication date: 12/19/2019, effective filing date: 03/09/2017) (Hereinafter Kudo). 
Regarding claims 60-61 and 64-66, Kudo teaches a hydrogel comprising PEG at 0.01 to 1.5% by mass having a weight average molecular weight of 20,000 to 10,000,000 (claims 1 and 3) and a silicate salt (claim 1) from 0.5 to 10% by mass (claim 4) wherein the silicate salt is laponite (para 28). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). The instantly claimed ranges for the concentrations of PEG and laponite as well as the molecular weight for PEG overlap with the ranges provided by Kudo. Absent evidence of criticality for the instantly claimed ranges, the instant invention is obvious over Kudo’s teachings. 
Regarding claim 62, Kudo teaches a dimeter of 5 nm to 1000 nm for laponite (para 27). The instantly claimed range of about 5 nm to about 60 nm is within the range disclosed by Kudo. Absent evidence of criticality, Kudo meets the instant claim limitation. 
Regarding claims 67-68, Kudo teaches “No particular limitation is imposed on the method for preparing the temperature-responsive hydrogel of the present invention, so long as the method involves mixing of the components of the hydrogel; i.e., the polyalkylene glycol (A), the silicate salt (B), and water” (para 53). Thus, depending on the amounts of PEG and laponite, water content would be adjusted accordingly. The instantly claimed water content of from about 85% to about 94% is obvious over the Kudo teachings since Kudo teaches PEG at 0.01 to 1.5% a silicate salt (claim 1) from 0.5 to 10% by mass which would leave water content to be from about 88.5% to 99%. 
Regarding claim 69, Kudo teaches as discussed above. Kudo also teaches “No particular limitation is imposed on the method for preparing the temperature-responsive hydrogel of the present invention, so long as the method involves mixing of the components of the hydrogel; i.e., the polyalkylene glycol (A), the silicate salt (B), and water, For example, the method involves previous preparation of an aqueous solution of the polyalkylene glycol (A) and an aqueous dispersion of the silicate salt (B), and subsequent mixing of the two aqueous liquids” (para 53) meeting the instantly claimed process steps for the product-by-process claim. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Kudo and achieve the instant invention. While the specific embodiments of Kudo do not disclose the instantly claimed concentration ranges and the molecular weights, the specification of Kudo teaches the instantly claimed ranges which is discussed above. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II A). Since Oreffo discloses the instantly claimed ranges in its broader disclosures, a person of ordinary skill in the art would achieve the instant invention with a reasonable expectation of success absent evidence of criticality for the claimed ranges. 

Claims 60-62 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Oreffo et al (US20170043058A1, publication date: 02/16/2017) (Hereinafter Oreffo).
Regarding claim 60, Oreffo teaches a polymer-clay composite material comprising clay nanoparticles and a polymer (claim 1) which are laponite (claim 12) and PEG (claim 15) respectively. For laponite (as clay nanoparticles), Oreffo teaches a concentration range “between about 0.5% and about 4% w/v” (claim 13). For PEG (as polymer), Oreffo teaches a concentration range “between about 0.5% and about 4% w/v” (claim 14). As explained above, Oreffo’s teaching of about 4% meets the about 5% limitation of the instant claim due to the “about” language which allows for “about 4%” and “about 5%” to overlap. Since the instantly claimed ranges overlap with the ranges taught by Oreffo, a prima facie case of obviousness is established. 
Regarding claim 61, Oreffo teaches as discussed above. 
Regarding claim 62, Oreffo teaches “The clay nanoparticles may have an average size of about 25 nm in the longest dimension” (para 25). Oreffo also teaches a specific embodiment where laponite has a diameter of 53.65 nm (para 168). 
Regarding claim 64, Oreffo teaches “The polymer may have a molecular weight of between about 10 kDa and about 1000 kDa” (para 106) wherein the polymer is Peg which is discussed above. Since 1 Da equals 1 g/mol, Oreffo teaches a range of 10,000 g/mol to 1,000,000 g/mol. The instantly claimed range of 18,000 g/mol to 22,000 g/mol falls within the range disclosed by Oreffo. 
Regarding claims 65-66, Oreffo teaches as discussed above. 
Regarding claim 67, Oreffo teaches “The polymer-clay composite material according to claim 1, further comprising water” (claim 2). Oreffo doesn’t disclose specific water content ranges, however the water content limitation of the instant claim is deemed to be a routinely optimizable amount based on the other concentrations that are disclosed by Oreffo which is disclosed above. The total for the low range for clay nanoparticle and PEG is 1% and the total for the high range is 16%, leaving water to be about between 84% and 99%, overlapping with the instantly claimed range. 
Regarding claim 68, Oreffo teaches as discussed above. 
Regarding claim 69, Oreffo teaches as discussed above. Oreffo also teaches “A method of manufacturing a hydrogel material comprising: mixing the polymer-clay composite material of the invention in water, and allowing the polymer-clay composite material to set into a hydrogel” (claim 26), meeting the instantly claimed process steps of the product-by-process claim. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Oreffo and achieve the instant invention. While the specific embodiments of Oreffo do not disclose the instantly claimed concentration ranges and the molecular weights, the specification of Oreffo teaches the instantly claimed ranges which is discussed above. Since Oreffo discloses the instantly claimed ranges in its broader disclosures, a person of ordinary skill in the art would achieve the instant invention with a reasonable expectation of success absent evidence of criticality for the claimed ranges. 

Claims 71-72 in addition to claim 60 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Oreffo et al (US20170043058A1, publication date: 02/16/2017) (Hereinafter Oreffo) and Edward Parsonage et al (US20060088566A1, publication date: 04/27/2004) (Hereinafter Parsonage). 
Regarding claim 60, Oreffo teaches as discussed above.
Regarding claims 71-72, Oreffo teaches the composition to be in the form of a kit (claim 22). Oreffo also teaches “The polymer-clay composite material … for use in the treatment of a disease, tissue repair or tissue replacement” (claim 31) “wherein the treatment is bone repair” (claim 32) or “for tissue engineering, tissue repair, tissue support, tissue replacement, cavity filling, or drug delivery” (claim 33). Importantly, Oreffo teaches “Hydrogels are a class of materials abundant in medical devices” and “Hydrogel-based medical devices can include abdominal adhesion barriers, contact and intraocular lenses, drug-eluting stents, tissue scaffolds, tissue sealants, cosmetic dermal fillers, and encapsulation media” (para 2). Oreffo also teaches “Laponite nanoclay is a synthetic layered silicate which is regarded as safe for medical use by the FDA” (para 3).
Regarding claim 71, Oreffo doesn’t teach one of the medical devices claimed in the instant claim. 
Regarding claim 72, Oreffo doesn’t teach coating of the medical device with its composition. 
Regarding claims 71-72, Parsonage teaches “A medical device having a coating on at least a portion thereof, the coating comprising a polymer, a drug, and a nucleating agent” (claim 1) wherein “wherein the nucleating agent is a clay or mica” (claim 3) wherein the clay or mica is a laponite (claim 5). Parsonage also teaches polymer to be polyethylene oxide (para 19). Parsonage also teaches “Non-limiting examples of substrates or medical devices according to the present invention include polymeric films, catheters, guide wires, balloons, filters (e.g., vena cava filters), stents, stent grafts, vascular grafts, intraluminal paving systems, implants and other devices used in connection with drug-loaded polymer coatings. Such medical devices may be implanted or otherwise utilized in body lumina and organs such as the coronary vasculature, esophagus, trachea, colon, biliary tract, urinary tract, prostate, brain, lung, liver, heart, skeletal muscle, kidney, bladder, intestines, stomach, pancreas, ovary, cartilage, eye, bone, and the like” (para 24). Since these medical devices are implanted into patients, they must be sterile or sterilized prior to the treatment. Thus, Parsonage meets “a sterile catheter” limitation. Parsonage also teaches “The coating can be applied to the medical device or substrate by any known method in the art” (para 22). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Oreffo and Parsonage and achieve the instant invention. One of the uses that Oreffo discloses for its invention is drug delivery (claim 33). Parsonage provides the motivation of “a more efficient and precise method of controlling the rate of drug release from the surface of a coated medical device” (para 4). Parsonage teaches that its “invention provides a method of increasing the size of drug particles in a coating on a substrate comprising providing a substrate and preparing a mixture comprising a polymer, a solvent, drug particles, and nucleating agents that decrease the nucleation rate of the drug particles. The method further comprises applying the mixture to the substrate to form a coating on the substrate and allowing the drug particles to bind to the nucleating agents” (para 6). Thus, a person of ordinary skill in the art would be motivated to incorporate the teachings of Parsonage into the teachings of Oreffo with a reasonable expectation of successfully achieving a medical device with efficient and precise drug release properties. 

Claims 63 and 70 in addition to claim 60 are rejected under 35 U.S.C. 103 as being unpatentable over Richard Oreffo et al (US20170043058A1, publication date: 02/16/2017) (Hereinafter Oreffo) and Pek-Ing Au et al (Surface chemistry and rheology of Laponite dispersions — Zeta potential, yield stress, ageing, fractal dimension and pyrophosphate, Applied Clay Science 107 (2015) 36–45) (Hereinafter Au). 
Regarding claim 60, Oreffo teaches as discussed above.
Regarding claim 63, Oreffo does not disclose a chemical composition for laponite.
Regarding claim 70, Oreffo doesn’t disclose a yield stress value.
Regarding claim 63, Au teaches Laponite RD with a chemical composition of 66.2% SiO2,
30.2% MgO, 2.9% Na2O, and 0.7% Li2O (page 38 left column).
	Regarding claim 70, Au discloses modulation of yield stress values by changing pH from 2 to 12 (fig 10). At pH values between 7-9, Au taches a yield stress ranging from about 100 to 140 Pa, meeting the claim limitation. 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Oreffo and Au and achieve the instant invention. Au teaches “Clear
Laponite gel displayed a maximum yield stress at high pH of 8.0. The yield stress decreased with increasing pH in the range of 8 to 12” (page 44 right column). Additionally, Au also teaches “Pure Laponite dispersion displayed a maximum yield stress at high pH” (abstract). A person of ordinary skill in the art would rely on these motivations provided by Au and incorporate the teachings of Au into the teachings of Oreffo with a reasonable expectation of successfully achieving a hydrogel composition with a maximum yield stress value. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60-61 and 65-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7-8 and 20 of copending Application No. 17787587 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 60-61, 65-69 are obviated by claims 1, 4, and 7-8 of the reference application. The reference application’s teaching of lithium magnesium sodium silicate in claim 7 is synonymous with laponite. 
Instant claim 71 is obviated by claim 20 of the reference application. “A sealant of a duct in a body of a mammal” meets the sterile bandage limitation of the instant claim. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. The reference application meets all of the structural limitations of the instant invention. It also discloses ranges for the concentrations where the instantly claimed ranges lie within. A person of ordinary skill in the art would rely on the claims of the reference application and achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 60-62, 64-69 and 71-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 7-8 and 20 of copending Application No. 17442444 (reference application) in view of Helena Tomas et al (Laponite®: A key nanoplatform for biomedical applications?, Nanomedicine, 2018 Oct;14(7):2407-2420. Epub 2017 May 26) (Hereinafter Tomas). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 60-61 and 65-66 are obviated by claims 10 and 22 of the reference application in view of Tomas. Tomas teaches “the potential of Laponite® as a nanomaterial in the fields of drug delivery, bioimaging, tissue engineering and regenerative medicine” (abstract). 
Instant claim 62 is obviated by claims 10 and 22 of the reference application in view of Tomas. Tomas teaches a diameter of 25 nm for laponite (page 2408 right column). 
Instant claim 64 is obviated by claims 10 and 21 of the instant application.
Instant claim 67 is obviated by claims 10 and 24 of the reference application.
Instant claims 68-69 are obviated by claims 10, 22 and 24 of the reference application. 
Instant claims 71-72 are obviated by claims 10, 12 and 22 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application with the teachings of Tomas and achieve the instant invention. Tomas motivates laponite specifically for use as a nanomaterial in the fields of drug delivery, bioimaging, tissue engineering and regenerative medicine due to its unique properties (abstract). A person of ordinary skill in the art would be motivated to incorporate the teachings of Tomas into the teachings of the claims of the reference application and achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613